DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The Amendment filed 3/18/2022 has been entered. Claims 1, 3-6, 8-11, 13-17, 19-21, 26-29, 31-32, and 34-37 were amended. Thus, claims 1-37 are pending in the application.
Claim Objections
Claims 5, 8, 11, 13, 16-17, 19, 36 are objected to because of the following informalities: 
In claim 5 line 3, the phrase “during at least one of during” is suggested to read --during at least one of-- in order to be grammatically correct and add clarity. 
In claim 8 line 2, the phrase “pump, comprises” is suggested to read -- pump comprises-- in order to be grammatically correct. 
In claim 11 line 2, the phrase “piston, comprises” is suggested to read -- piston comprises” in order to be grammatically correct. 
In claim 13 lines 1-2, the phrase “the air pump, comprises” is suggested to read -- the air pump comprises-- in order to be grammatically correct. 
In claim 16 line 2, the phrase “at least one of, acts on and drives” is suggested to read --at least one of acts on and drives-- in order to be grammatically correct. 
In claim 17 line 2, the phrase “temporarily, at least one of” is suggested to read -- temporarily at least one of-- in order to be grammatically correct.
In claim 19 lines 1-2, the phrase “the pump piston, comprises” is suggested to read --the pump piston comprises-- in order to be grammatically correct.
In claim 36 line 2, the phrase “part, comprises” is suggested to read --part comprises-- in order to be grammatically correct. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a sealing device…adapted to increase the sealing effect…to reduce the sealing effect” in claim 8 lines 2-7, “pressure relief means to decrease the air pressure” in claim 13 line 3, “an actuator for actuating” in claim 27 lines 4-5, “a blocking device adapted to block” in claim 33 lines 2-3, and “an opening device adapted to open a seal” in claim 36 line 3.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The limitation “a sealing device…adapted to increase the sealing effect…to reduce the sealing effect” in claim 8 lines 2-7 is being interpreted as a seal placed in a circumferential tapered groove according to the Applicant’s specification page 38 lines 21-28. The limitation “pressure relief means to decrease the air pressure” in claim 13 line 3 is being interpreted as a bypass channel according to the Applicant’s specification page 40 lines 19-23. The limitation “an actuator for actuating” in claim 27 lines 4-5 is being interpreted as a structure which is rigidly connected to or formed by the housing part, cylinder, insert, or indicator housing according to the Applicant’s specification page 47 lines 28-30 and page 48 lines 1-4. The limitation “a blocking device adapted to block” in claim 33 lines 2-3 is being interpreted as a spring between first and second blocking elements according to the Applicant’s specification page 53 lines 3-6. The limitation “an opening device adapted to open a seal” in claim 36 line 3 is being interpreted as a sharp/tapered end/tip to pierce a seal according to the Applicant’s specification page 33 lines 22-24.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26 and 36-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 26, the limitation “the volume” in lines 2-3 has insufficient antecedent basis in the claim.
Regarding claim 36, the limitation “the axial end” in line 4 has insufficient antecedent basis in the claim.
Regarding claim 37, the limitations “the control valve”, “the sealing device”, and “the opening device” in lines 2-3 have insufficient antecedent basis in the claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12-22, and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne et al. (US 2012/0090603 A1, hereinafter Dunne ‘603) in view of Dunne et al. (US 2011/0168175 A1, hereinafter Dunne ‘175).
Regarding claim 1, Dunne ‘603 discloses a nebulizer for nebulizing a liquid (device for dispensing a pressurized liquid) (abstract), comprising: 
a replaceable container containing multiple doses of the liquid (cartridge 100 with liquid 103 inside is replaceable) (Figs. 5-6; para. [0121]), 
a fluid pump for withdrawing a dose of the liquid from the container and pressurizing the respective dose for nebulization (piston 155 and cylinder 157 form a pump to suck liquid 103 into cylinder 157 with the piston 155 movement, then pressurize and deliver the liquid 103; pump 117 with piston 155 and pressure chamber 122 function to suck liquid 103 into chamber 122 with the piston 155 movement, then pressurize and deliver the liquid 103) (Figs. 5-6; para. [0110]; paras. [0113-0114]), 
an air pump to help withdrawing the liquid in doses from the container (control means 133 is used to provide a compression force to open valve 106, which thereby allows for the liquid 103 to be sucked up when the valve 106 is open; control means 133 has an adaptor 141 which forms a piston moveable in cylinder 142 with bottom part 137, this arrangement for pumping or compressing air) (Figs. 5-6, 10; para. [0157]; para. [0159]), 
and a housing part which can be detached from the nebulizer for inserting or replacing the container (manually operated housing part 127 can be removed from the device when replacing the cartridge 100) (Figs. 5-6; para. [0121]),
wherein the air pump comprises or forms a piston and cylinder arrangement for pumping air to help withdrawing the liquid in doses from the container (control means 133 has an adaptor 141 which forms a piston moveable in cylinder 142 with bottom part 137, this arrangement for pumping or compressing air used to provide a compression force to open valve 106, which thereby allows for the liquid 103 to be sucked up) (Figs. 5-6, 10; para. [0157]; para. [0159]).
Dunne ‘603 does not disclose the air pump is for pressurizing the liquid in the container, wherein the air pump is for pumping air into the container to help withdrawing the liquid in doses from the container.
However, Dunne ‘603 does teach the canister may have a second valve for preventing pressure reduction in the canister as liquid is removed (Dunne ‘603; para. [0031]). Furthermore, Dunne ‘175 teaches an inhaler (Dunne ‘175; abstract) including a valve structure for pressurizing the liquid in the container, characterized in that the valve structure is for putting air into the container to help withdrawing the liquid in doses from the container (valve 111 which connects the air space 105 of the cartridge 100 with the atmosphere when depressed open for air space 105 replenishing) (Dunne ‘175; Figs. 6, 8; paras. [0104-0106]) after a seal 114 on the valve 111 is opened by the piercer 115 (Dunne ‘175; Fig. 8; para. [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 air pump mechanism to include another valve connecting the air space of the canister to the atmosphere having a seal on the valve and the piercer needed to open the seal, as taught by Dunne ‘175, for the purpose of replenishing lost air in the air space of the canister (Dunne ‘175; para. [0106]).
With this modification, the modified Dunne ‘603 device would thus teach wherein the air pump is for pressurizing the liquid in the container, wherein the air pump is for pumping air into the container to help withdrawing the liquid in doses from the container (Dunne ‘603 piston adaptor 141 and cylinder 142 pumps air when depressed and also has a connection to the atmosphere by way of venting hole 140; by adding the Dunne ‘175 valve 111 to the bottom of Dunne ‘603 canister 100, the Dunne ‘603 air pump would then also force air into the Dunne ‘603 air space 105 as the liquid 103 is being sucked up, thereby pressurizing the gas in the canister 100 which in turn would pressurize the liquid 103 surrounded by air space 105) (Dunne ‘603, Figs. 5-6 and 10, para. [0154], para. [0157], para. [0159]; Dunne ‘175, Figs. 6 and 8, paras. [0104-0106]).
Regarding claim 2, the modified Dunne ‘603 device teaches wherein the air pump is arranged in the housing part (piston 141 and cylinder 142 with bottom part 137 are inside housing part 127) (Dunne ‘603; Figs. 5-6, 10).
Regarding claim 3, the modified Dunne ‘603 device teaches wherein at least one of: the air pump is connectable or connected to at least one of an outer casing, a base and a venting hole of the container (Dunne ‘603 piston 141 and cylinder 142 are at least indirectly physically connected to the Dunne ‘603 outer canister 101, Dunne ‘603 bottom of canister 100, and the hole in the bottom of canister 100 in which the Dunne ‘175 valve 111 would sit) (Dunne ‘603, Figs. 5-6 and 10; Dunne ‘175, Figs. 6 and 8, paras. [0104-0106]), and the air pump is pneumatically connectable or connected to at least one of the outer casing, the base, and the venting hold of the container (with the Dunne ‘175 valve 111 added to the bottom of Dunne ‘630 canister 100 as previously detailed, the Dunne ‘603 piston 141 and cylinder 142 would be pneumatically connected to the Dunne ‘603 outer canister 101, Dunne ‘603 bottom of canister 100, and the hole in the bottom of canister 100 in which the Dunne ‘175 valve 111 would sit) (Dunne ‘603, Figs. 5-6 and 10; Dunne ‘175, Figs. 6 and 8, paras. [0104-0106]).
Regarding claim 4, the modified Dunne ‘603 device teaches wherein the air pump is actuated by a movement of the container at least one of within and relative to at least one of the housing part and a housing of the nebulizer (piston and cartridge 100 move back and forth with each other within the nebulizer housing and housing part 127; the piston is compressed by the canister during the suction stoke, which is the downward movement of the canister) (Dunne ‘603; Figs. 5-6, 10; para. [0148-0149]; para. [0158]).
Regarding claim 5, the modified Dunne ‘603 device teaches wherein the container is axially moveable in the nebulizer at least one of during a stroke of withdrawing the dose of liquid and during at least one of during pressurizing and dispensing the dose of the liquid (during the suction stoke, the canister 100 is moved downwards relative to the housing part 127 to withdraw liquid; during the pump stroke, the canister 100 is moved upwards relative to the housing part 127 to dispense the liquid) (Dunne ‘603; Figs. 5-6, 10; para. [0113]; para. [0150]).
Regarding claim 6, the modified Dunne ‘603 device teaches wherein the piston and cylinder arrangement of the air pump comprises a pump piston and a cylinder, wherein the pump piston is axially moveable within the cylinder (adaptor or piston 141 moves back and forth within cylinder 142 with bottom part 137 or alternatively the bottom part of housing 127) (Dunne ‘603; Fig. 10; para. [0156]; para. [0158]).
Regarding claim 7, the modified Dunne ‘603 device teaches wherein the cylinder is formed by the housing part or an insert attached thereto (cylinder 142 is an insert in housing 127; the cylinder can alternatively be the bottom part of part 127 itself) (Dunne ‘603; Fig. 10; para. [0156]).
Regarding claim 12, the modified Dunne ‘603 device teaches wherein during use of the nebulizer, the air pump and the fluid pump pressurize alternately (suction stroke and pump stroke performed alternatingly; the air pump with piston 141 is pressurized during the suction stroke, and the fluid pump with pressure chamber 122 is pressurized during the pump stroke) (Dunne ‘603; Figs. 5-6, 10; paras. [0113-0115]; para. [0157]).
Regarding claim 13, the modified Dunne ‘603 device teaches wherein the air pump, comprises pressure relief means to decrease the air pressure in the air pump or a pump chamber thereof, and wherein the pressure relief means is adapted to open automatically dependent on a position of the pump piston within the cylinder of the air pump (aeration valve 138 opens the aeration opening 139 when under pressure occurs, or in other words after the piston 141 was compressed downwards in cylinder 142 the aeration valve 141 then opens to expand the piston and cylinder arrangement with environmental air; aeration valve 138 is an automatic valve) (Dunne ‘630; Fig. 10; para. [0151]; para. [0153]).
Regarding claim 14, the modified Dunne ‘603 device teaches wherein the pressure relief means is embodied as a bypass channel integrated into the air pump, through the cylinder (aeration opening 139 is in cylinder 142) (Dunne ‘630; Fig. 10; para. [0151]; para. [0153]).
Regarding claim 15, the modified Dunne ‘603 device teaches wherein at least one of the nebulizer and the air pump comprises a control valve preventing any underpressure in the air pump or a pump chamber thereof, and wherein opening of the control valve is pressure-dependent (aeration valve 138 opens the aeration opening 139 when under pressure occurs, or in other words after the piston 141 was compressed downwards in cylinder 142 the aeration valve 141 then opens to expand the piston and cylinder arrangement with air from the environment, which thereby counters the under pressure) (Dunne ‘630; Fig. 10; para. [0151]; para. [0153]).
Regarding claim 16, the modified Dunne ‘603 device teaches wherein an outer casing of the container at least one of, acts on and drives the pump piston (piston and cartridge 100 move back and forth with each other within the nebulizer housing and housing part 127; the piston is compressed by the canister during the suction stoke, which is the downward movement of the canister) (Dunne ‘603; Figs. 5-6, 10; para. [0148-0149]; para. [0158]).
Regarding claim 17, the modified Dunne ‘603 device teaches wherein during use of the nebulizer, the air pump is only temporarily, at least one of pneumatically and mechanically connected to the container, and only during withdrawal of the dose of liquid from the container (Dunne ‘175 valve 111 is only temporarily open to pneumatically connect the canister to the air in its environment, which would include the Dunne ‘603 air pump when the air pump is depressed during the suction stroke) (Dunne ‘603, para. [0148-0149], para. [0158]; Dunne ‘175, para. [0033], paras. [0104-0105]).
Regarding claim 18, the modified Dunne ‘603 device teaches wherein a movement of the container controls a temporary pneumatic connection of the container with the air pump (Dunne ‘175 valve 111 is only temporarily open to pneumatically connect the canister 100 to the air in its environment, which would include the Dunne ‘603 air pump when the air pump is depressed by the canister 100 during the suction stroke) (Dunne ‘603, para. [0148-0149], para. [0158]; Dunne ‘175, para. [0033], paras. [0104-0105]).
Regarding claim 19, the modified Dunne ‘603 device teaches wherein the pump piston, comprises a seal for temporarily connecting to at least one of the container, a casing thereof, and a base thereof (lip of Dunne ‘603 adaptor 141 seals tightly against the bottom of cartridge 100/canister 101 during suction stroke and opens during the opposite stroke) (Dunne ‘603; Fig. 10; para. [0156-0157]).
Regarding claim 20, the modified Dunne ‘603 device teaches wherein at least one of a port thereof and a seal thereof is axially spaced from the container when the nebulizer is in a non-tensioned state or after dispensing the dose of liquid (canister 100 is always axially spaced from the valve 138, opening 136, opening 139, and opening 140) (Dunne ‘603; Fig. 10).
Regarding claim 21, the modified Dunne ‘603 device teaches wherein an axial end of the container comprises or forms the pump piston of the air pump (the cartridge 100 or canister 101 end can alternatively form the piston 141) (Dunne ‘603; Fig. 10; para. [0156]).
Regarding claim 22, the modified Dunne ‘603 device teaches wherein the container comprises a collapsible bag containing the liquid (canister 100 has storage means 102 for the liquid which can be a collapsible bag) (Dunne ‘603; Fig. 2; para. [0063]).
Regarding claim 36, as best understood, the modified Dunne ‘603 device teaches wherein at least one of the air pump and the housing part, comprises or forms an opening device adapted to open a seal that seals the axial end of the container (in Dunne ‘175 there is a seal 114 on the valve 111 on the bottom of container 100 which is opened by the piercer 115 in the bottom of the nebulizer housing) (Dunne ‘175; Fig. 8; para. [0121]).
Regarding claim 37, as best understood, the modified Dunne ‘603 device teaches wherein at least one of the cylinder and the control valve are formed integrally (aeration valve 138 is in bottom part 137 of cylinder 142) (Dunne ‘603; Fig. 10; para. [0152]).
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 in view of Dunne ‘175 as applied to claim 6 above, and further in view of Wold (US 2008/0257915 A1).
Regarding claim 8, the modified Dunne ‘603 device teaches the invention as previously claimed, but does not teach wherein: the air pump, comprises a sealing device acting between the pump piston and the cylinder, a sealing effect of the sealing device depends on a direction of movement of the pump piston relative to the cylinder, and the sealing device is adapted to increase the sealing effect during withdrawing the dose of liquid from the container and to reduce the sealing effect when pressurizing the dose of the liquid for nebulization.
However, Wold teaches a fluid dispenser (Wold; abstract) comprising a sealing device acting between the pump piston and the cylinder (o-ring 124 between movable wall 54, 102 and housing 33) (Wold; Figs. 5I-5J; para. [0026]), a sealing effect of the sealing device depends on a direction of movement of the pump piston relative to the cylinder (groove 245 has a slope which allows for firmer and reduced friction engagement with the o-ring seal 124 depending upon the direction of o-ring 124 movement within the groove 245, thereby varying the sealing effect) (Wold; Figs. 5I-5J; paras. [0028-0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 piston and cylinder to include a sealing device, as taught by Wold, for the purpose of providing the piston and cylinder mechanism with a seal structure which permits movement between the two structures (Wold; para. [0029]).
With this modification, the modified Dunne ‘603 would thus teach the sealing device is adapted to increase the sealing effect during withdrawing the dose of liquid from the container and to reduce the sealing effect when pressurizing the dose of the liquid for nebulization (Wold backwards motion 266 would decrease the sealing effect and is caused by expansion of gas, and thus would occur when the Dunne ‘603 piston is moving upwards in the pump stroke; therefore, the forward motion would provide the firmer sealing effect during the opposite piston movement, which would be during the suction stroke in Dunne ‘603) (Wold; Figs. 5I-5J; paras. [0028-0029]).
Regarding claim 9, the modified Dunne ‘603 device teaches wherein the sealing device, comprises an elastic seal acting between the pump piston and the cylinder (o-ring 124 between movable wall 54, 102 and housing 33; o-ring 124 can expand and contract) (Wold; Figs. 5I-5J; para. [0026]; paras. [0028-0029]), wherein the elastic seal is movably attached to the pump piston (o-ring 124 moves within the groove 245 on the moveable wall 54, 102) (Wold; Figs. 5I-5J; paras. [0028-0029]).
Regarding claim 10, the modified Dunne ‘603 device teaches wherein the sealing effect of the sealing device, via the seal, depends on a position of the seal relative to the pump piston (Wold backwards motion 266 would decrease the sealing effect and is caused by expansion of gas, and thus would occur when the Dunne ‘603 piston is moving upwards in the pump stroke; therefore, the forward motion would provide the firmer sealing effect during the opposite piston movement, which would be during the suction stroke in Dunne ‘603) (Wold; Figs. 5I-5J; paras. [0028-0029]).
Regarding claim 11, the modified Dunne ‘603 device teaches wherein at least one of the sealing device and the pump piston, comprises a groove for the seal, wherein the groove is at least one of tapered and comprises a variable depth (movable wall 54, 102 has a groove 245 which is sloped) (Wold; Figs. 5I-5J), such that the sealing effect varies depending on a position of the seal within the groove (Wold backwards motion 266 would decrease the sealing effect and is caused by expansion of gas, and thus would occur when the Dunne ‘603 piston is moving upwards in the pump stroke; therefore, the forward motion would provide the firmer sealing effect during the opposite piston movement, which would be during the suction stroke in Dunne ‘603) (Wold; Figs. 5I-5J; paras. [0028-0029]).
Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 in view of Dunne ‘175 as applied to claim 1 above, and further in view of Dunne (US 2017/0203056 A1, hereinafter Dunne ‘056).
Regarding claim 23, the modified Dunne ‘603 device teaches the invention as previously claimed, including wherein the container comprises a rigid casing (cartridge 100 has a rigid outer canister 101) (Dunne ‘603; para. [0062]), but does not teach a fluid piston moveable within the casing.
However, Dunne ‘056 teaches a nebulizer (Dunne ‘056; abstract) wherein the container comprises a fluid piston moveable within the casing (piston 12 inside cartridge 10) (Dunne ‘056; Figs. 4a-4b; para. [0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 casing to include a fluid piston moveable within the casing, as taught by Dunne ‘056, for the purpose of providing a mechanism to help collapse the collapsible container full of liquid associated with the cartridge (Dunne ‘056; para. [0067]).
Regarding claim 24, the modified Dunne ‘603 device teaches wherein the fluid piston and the casing form a volume containing the liquid (cartridge 10 and piston 12 form a volume for liquid 15) (Dunne ‘056; Figs. 4a-4b), wherein the volume is reduced or reducible by an axial movement of the fluid piston within the casing (liquid pressurized, i.e. the volume reduced, when the air cavity 32 exerts force on piston 12, thereby moving the piston 12 upwards) (Dunne ‘056; Figs. 4a-4b; para. [0010]; para. [0070]).
Regarding claim 25, the modified Dunne ‘603 device teaches wherein the container comprises a seal acting between the fluid piston and the casing, wherein the fluid piston and the seal are formed integrally (piston forms a seal with the walls of cartridge 10) (Dunne ‘056; Figs. 4a-4d; paras. [0083-0084]).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 in view of Dunne ‘175 and Dunne ‘056 as applied to claim 23 above, and further in view of Von Schuckmann et al. (US 2010/0300441 A1).
Regarding claim 26, as best understood, the modified Dunne ‘603 device teaches the invention as previously claimed, but does not teach wherein the fluid piston comprises at least one of a first central recess on a side turned away from the volume and a second central recess on a side facing the volume.
However, Von Schuckmann teaches a dosing device (Von Schuckmann; abstract) wherein the fluid piston comprises a first central recess on a side turned away from the volume (recess of the cup-like pressure-exerting base 16 with annular lip 22 faces the substance of storage chamber 15) (Von Schuckmann; Fig. 1; para. [0047]; para. [0049])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the modified Dunne ‘603 device’s fluid piston from Dunne ‘056 such that the fluid piston comprises a first central recess on a side turned away from the volume, as taught by Von Schuckmann, for the purpose of enabling the piston to strip substance off the wall of the storage chamber (Von Schuckmann; para. [0049]).
Claims 27-35 are rejected under 35 U.S.C. 103 as being unpatentable over Dunne ‘603 in view of Dunne ‘175 as applied to claim 1 above, and further in view of Eicher et al. (US 2015/0320948 A1).
Regarding claim 27, the modified Dunne ‘603 device teaches the invention as previously claimed, but does not teach wherein the nebulizer comprises an indicator device for counting or indicating a number of uses performed or still possible with the container, wherein the indicator device comprises an annular indicator element and an actuator for actuating the indicator element.
However, Eicher teaches a nebulizer (Eicher; abstract) wherein the nebulizer comprises an indicator device for counting or indicating a number of uses performed or still possible with the container (indicator device 25, 26 for counting uses performed or still possible) (Eicher; Figs. 3-20; para. [0004]; para. [0079]), wherein the indicator device comprises an annular indicator element (indicator element 35 is ring-shaped) (Eicher; Fig. 7) and an actuator for actuating the indicator element (driving part 52 for actuating the indicator device 25 formed on the bottom 53 of housing part 18) (Eicher; Fig. 7; paras. [0124-0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Dunne ‘603 device to include an indicator device for counting or indicating a number of uses performed or still possible with the container, wherein the indicator device comprises an annular indicator element and an actuator for actuating the indicator element, as taught by Eicher, for the purpose of providing the device with a means to keep count of the number of dosing uses performed by or still possible by the device (Eicher; para. [0004]; para. [0079]).
Regarding claim 28, the modified Dunne ‘603 device teaches wherein the indicator device is actuated together with the air pump (container moves down with indicator device in Eicher during actuation; in Dunne ‘603, when the container moves down the air pump is actuated) (Dunne ‘603, Figs. 5-6 and 10, para. [0148-0149], para. [0158]; Eicher, Figs. 12-16, para. [0193]).
Regarding claim 29, the modified Dunne ‘603 device teaches wherein the indicator element is rotatably connected to a casing of the container (the indicator device 25 can be rotated for detachment or for indicating the uses performed or still possible) (Eicher; para. [0022]; para. [0103]).
Regarding claim 30, the modified Dunne ‘603 device teaches wherein the indicator element comprises or forms the pump piston (indicator device 25 moved downwards by container 3 during tensioning, with the piston structure of indicator device 25 being the indicator element 35 with gripping section 32, upper part 33, and lower part 34) (Eicher; Figs. 12-15; para. [0129]).
Regarding claim 31, the modified Dunne ‘603 device teaches wherein the actuator is adapted to incrementally rotate the indicator element (driving part 52 works to actuate the actuation element 36 to index the indicator element 35 in increments) (Eicher; Figs. 10-15; para. [0105]; para. [0133]; para. [0135]), when the container or the pump piston reaches a first axial end position and when the container or the pump piston reaches a second axial end 7Atty Docket No.: 539-543position (container 3 and indicator device 25 move up and down between first and second positions when indexing the indicator element 35; these first and second positions occur when the container 3 and indexing device 25 are moved axially upwards and downwards to an end positions for nebulizing and tensioning, respectfully) (Eicher; Figs. 12-16; para. [0077]; para. [0129]; para. [0135]).
Regarding claim 32, the modified Dunne ‘603 device teaches the actuator comprises two actuation elements oriented in opposite axial directions (actuation element 36 and driving part 52 are oriented in opposite axial directions, as they are oriented perpendicular to each other; both 36 and 52 are used for actuating the indicator device 25) (Eicher; Figs. 12-16; para. [0102]; para. [0124]).
Regarding claim 33, the modified Dunne ‘603 device teaches wherein the nebulizer comprises a blocking device adapted to block further use of the nebulizer or container in a locked state when a predetermined number has been reached or exceeded with the current container (blocking device comprising blocking part 61, control part 63, and eh spring 47 between them; blocking part 61 prevents the container 3 from the stroke movements needed for use when in the locked state; the locked state occurs when a predetermined number of dose uses has been reached or exceeded) (Eicher; Figs. 10-18; para. [0175]; para. [0184]; para. [0192]).
Regarding claim 34, the modified Dunne ‘603 device teaches wherein the blocking device is adapted to block a movement of the indicator element relative to at least one of the container, a casing thereof, and the housing part of the nebulizer (blocking part 61 abuts with indicator device 25 such that the usual downwards movements are not possible during locking) (Eicher; Figs. 12-18; para. [0193]).
Regarding claim 35, the modified Dunne ‘603 device teaches wherein the blocking device is adapted to connect a casing of the container and the housing part in a form-fit manner with each other (blocking part 61 indirectly connects the container 3 to the housing part 18 in a form-fit manner) (Eicher; Figs. 12-18), by a blocking element extending radially through the indicator element (blocking part 61 with actuation spring 47 is extending radially through indicator element 35) (Eicher; Figs. 15-16; para. [0180]).
Double Patenting
Claims 1 ,6, and 15 of this application is patentably indistinct from claim 3 of Application No. 16/631,667. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/631,667 (hereinafter ‘667) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, copending Application ‘667 discloses a nebulizer for nebulizing a liquid (‘667, claim 1), comprising: a replaceable container containing multiple doses of the liquid (‘667, claim 1), a fluid pump for withdrawing a dose of the liquid from the container and pressurizing the respective dose for nebulization (‘667, claim 1), an air pump for pressurizing the liquid in the container to help withdrawing the liquid in doses from the container (‘667, claim 1), and a housing part which can be detached from the nebulizer or opened for inserting or replacing the container (‘667, claim 1), wherein the air pump comprises or forms a piston and cylinder arrangement for pumping air into the container to help withdrawing the liquid in doses from the container (‘667, claim 3).
Regarding claim 6, wherein the piston and cylinder arrangement of the air pump comprises a pump piston and a cylinder, wherein the pump piston is axially moveable within the cylinder (pump piston and cylinder cooperate; pistons work by moving back and forth within a cooperating cylinder) (‘667, claim 3).
Regarding claim 15, wherein at least one of the nebulizer and the air pump comprises a control valve at least one of controlling a maximum air pressure (‘667, claim 1) and preventing any underpressure in the air pump or a pump chamber thereof (‘667, claim 3), and wherein opening of the control valve is pressure-dependent (as the value operates to limit pressure or prevent underpressure, its operation would be pressure-dependent) (‘667, claim 3).
Claims 1, 6, and 15 are rejected under the judicially created doctrine of provisional obviousness-type double patenting as being unpatentable over the co-pending claim 3 of Application No. 16/631,667. Although the conflicting claims are not identical, they are not patentably distinct from each other because the difference between the co-pending application claims and the instant claims 1, 6, and 15 are minor and obvious from each other. The instant claims 1, 6, and 15 are broader versions of the Co-pending claims (i.e. the instant claims 1, 6, and 15 do not include the control valve limiting the air pressure acting on the liquid in the container to a maximum value above the ambient pressure independently from a filling level of the container with the liquid of ‘667). In the instant claims 1, 6, and 15, all structural elements are included in the Co-pending claims.  Any infringement over the co-pending application would also infringe over the instant claim. Hence, the instant claim does not differ from the scope of the Co-pending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant's arguments filed 3/18/2022 have been fully considered but they are not persuasive. 
On page 8 of the Applicant’s remarks, the Applicant argues that the claims and specification have been amended to overcome the objections of the previous office action. The Examiner agrees, and has thus withdrawn those objections. However, the claim amendments have raised new objections as detailed above.
On page 9 in the second paragraph of the Applicant’s remarks, the Applicant argues that the claims have been amended to overcome the 35 U.S.C. 112(b) rejections of the previous office action. The Examiner agrees, and has thus withdrawn those rejections save for the exceptions which were not addressed and as such are reiterated above. 
On page 10 in the fourth paragraph of the Applicant’s remarks, the Applicant argues that the primary Dunne ‘603 reference has a permanently pre-pressurized cartridge and so would not think to pump air into the cartridge, therefore the Dunne ‘603 reference cannot be used to teach the claimed air pump. However, the Examiner respectfully disagrees. In Dunne ‘603 it is recited in para. [0031], “In another embodiment, the preferably un-pressurized canister--but also the pressurized canister after discharge of some liquid--may have a non-return valve or any other second valve to allow air to flow into said canister to prevent pressure reduction or under pressure in the canister as liquid contents are removed. The non-return valve or second valve may be sealed with foil to prevent evaporation during storage. Then, said foil is ruptured during the first use, stroke or cocking of the device, inhaler, pump or the like.” This means the device of Dunne ‘603 can allow for air to enter the cartridge, pressurized or not. Thus, Dunne ‘603 does contemplate allowing air to enter the cartridge, and as such can still be used to teach the claimed invention. 
On page 11 in the first two paragraphs of the Applicant’s remarks, the Applicant argues that the primary Dunne ‘603 reference cannot be modified to allow air to enter the cartridge by Dunne ‘175 as there is no need for air to enter the Dunne ‘603 cartridge, and because the modification would result in loss of pre-pressure. However, the Examiner respectfully disagrees. As previously explained, Dunne ‘603 does contemplate allowing air to enter the cartridge (see Dunne ‘603, para. [0031]) with a mechanism similar to the mechanism of Dunne ‘175 being described (Dunne ‘175 valve 111 which connects the air space 105 of the cartridge 100 with the atmosphere when depressed open for air space 105 replenishing, with a seal 114 on the valve 111 opened by the piercer 115) (Dunne ‘175; Figs. 6, 8; paras. [0104-0106]; para. [0121]). Thus, the reference of Dunne ‘603 can still be modified by Dunne ‘175 to teach the claimed invention. 
On page 11 in the third paragraph of the Applicant’s remarks, the Applicant argues that the cited art does not teach the nebulizer with an air pump to pump air into a container, and the nebulizer with an air pump according to a piston-cylinder arrangement wherein the cylinder is formed by the housing part of the nebulizer or attached to the housing part of claims 6-7. However, the Examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. In this case, the limitations mentioned can still be taught, as detailed in the U.S.C. 103 rejections of claim 1 (for the limitation of the nebulizer with an air pump to pump air into a container), claim 6 (for the limitation of the nebulizer with an air pump according to a piston-cylinder arrangement), and claim 7 (for the limitation of wherein the cylinder is formed by the housing part of the nebulizer or attached to the housing part) above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785